[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit

No. 01-1336

                   UNITED STATES OF AMERICA,
                           Appellant,

                              v.

                         THOMAS HILL,
                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,

                 Stahl, Senior Circuit Judge,

              and Doumar,* Senior District Judge.


     F. Mark Terison, Senior Litigation Counsel, with whom Paula
D. Silsby, United States Attorney, was on brief, for appellant.
     James S. Nixon, with whom Gross, Minsky & Mogul, P.A. was
on brief, for appellee.


                       October 23, 2001



______________
*Of the Eastern District of Virginia, sitting by designation.
         Per Curiam.     This appeal was argued on September 14,

2001, in conjunction with several other appeals raising the same

principal question:    does an undifferentiated conviction under

Maine's general-purpose assault statute, Me. Rev. Stat. Ann.

tit. 17-A, § 207, constitute a conviction for a misdemeanor

crime of domestic violence within the purview of 18 U.S.C. §

922(g)(9)?   We answered that question affirmatively in United

States v. Nason, ___ F.3d ___ (1st Cir. 2001) [No. 01-1440].

Nason is fully dispositive here.     Accordingly, the government's

appeal is sustained, the district court's dismissal of the

indictment is reversed, and the case is remanded for further

proceedings consistent with the rule announced in Nason.



Reversed and remanded.




                               -2-